Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of Patent No. 10,810,782. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of Patent No. 10,810,782 anticipate the image output method and device claimed in claims 1, 8, and 15 of the conflicting claims.

Application No. 17/030,755
Patent No. 10,810,782
1. A method comprising:
8. A system comprising:
a memory; and
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:
15.    A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:

























detecting a client device at a location identified by geolocation coordinates;
accessing a texture map that corresponds with the location identified by the geolocation coordinates, 
the texture map comprising a set of texels that include at least a first texel that includes a semantic label;
retrieving media content based on the semantic label; and 
presenting the media content within a presentation of the texel at the client device.
1. A method comprising:
7. A system comprising:
a memory; and
at least one hardware processor coupled to the memory and comprising Instructions that causes the system to perform operations comprising:
13. A non-transitory machine-readable storage medium comprising Instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
accessing an Image that comprises a set of Image features;
retrieving a semantic segmentation Image in response to the accessing the image that comprises the set of Image features, the semantic segmentation Image comprising a set of semantic labels;
generating a three-dimensional (3D) mesh model based on the set of Image features of the image, in response to the accessing the image, the 3D mesh model comprising a plurality of vertices that Include coordinates;
generating a UV map based on the set of Image features and the coordinates of the plurality of vertices of the 3D mesh model, the UV map comprising a set of two-dimensional (2D) texture coordinates based on the coordinates of the plurality of vertices of the 3D mesh model;
projecting the semantic segmentation Image onto the 3D mesh model based on the 2D texture coordinates of the UV map;
mapping the set of semantic labels of the semantic segmentation Image to the 2D texture coordinates of the UV map based on the projecting the semantic segmentation Image onto the 3D mesh model;
generating a texture map that comprises a set of texels based on the semantic labels of the semantic segmentation Image and the UV map;
assigning the texture map a set of geolocation coordinates;
detecting a client device at a location identified by the geolocation coordinates; and
delivering the texture map to the client device;
wherein the set of texels include at least a first texel that comprises a semantic label from among the set of semantic labels, and the method further comprises:

retrieving media content correlated with a class identified by the semantic label; and
applying the media content to the first texel.


	The following is a complete listing of the correspondence between the claims of the instant application to the claims of U.S. Patent No. 10,810,782:
Claims of Instant Application
1, 8, 15
4, 11, 18
Claims of U.S. Patent No. 10,810,782
1, 7, 13
3, 9, 15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Veeravasarapu et al. (US PGPUB 20190377981) in view of Slade et al. (NPL “Automatic semantic and geometric enrichment of CityGML building models using HOG-based template matching”) and in further view of Marino et al. (US PGPUB 20170278289).
As per claim 1, Veeravasarapu discloses a method (Veeravasarapu, abstract and [0011], “using data from open maps and texture map from the same geographic locations”) comprising:
accessing a texture map that corresponds with the location identified by the geolocation coordinates (Veeravasarapu, [0011], “using data from open maps and texture map from the same geographic locations” and Fig. 1, #12 and #14, where open map data and texture map data corresponding to an identified geographical area of interest is accessed and [0036], where the user can identify the geographical region of interest using GPS coordinates or latitude/longitude coordinates);
the texture map is generated from images with semantic labels (Veeravasarapu, [0043], “the system can then extract images/videos including semantic labels associated with the captured aerial view and the ground view”; [0044], “the present disclosure can account for semantic segmentation from both aerial and ground view, the system can also render semantic labels along with images/videos which include object classes such as building, road, tree, low vegetation, ground, vehicle, sky, etc.”, this implies that the texture maps have semantic labels).
Veeravasarapu teaches generating simulated scenes from map data for machine learning but doesn’t specifically disclose using a texture map comprising labelled texels nor using a client device to detect geolocation coordinates.  However Slade discloses detecting a client device at a location identified by geolocation coordinates (Slade, p. 2, second paragraph, where this can be used by a mobile application that allows a user to explore a city); and
the texture map comprising a set of texels that include at least a first texel that includes a semantic label (Slade, p. 5, end of first paragraph, “The aim of our study is to assign generic labels to objects in the texture maps on the building models” and p. 8, first three paragraphs, where each (u,v) texture coordinate receives a label).
Veeravasarapu and Slade are analogous since both of them are dealing with the use of augmented reality and geolocation in processing city/building scenes. Veeravasarapu provides a way of generating realistic city street images for use in machine learning and training. Slade provided a way of enabling a user to access textured 3D models of a city while exploring it, where the textures have semantic labels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate [4] taught by Slade into modified invention of Veeravasarapu such that system will be able to enable a user to learn important cultural heritage of a city while exploring it by using the embedded labels (Slade, p. 2, second paragraph).
Veeravasarapu in view of Slade doesn’t disclose but Marino discloses retrieving media content based on the semantic label (Marino, abstract, Fig. 3H, and [0010], where host digital content is used to replace target digital content based on a texture of the target digital content); and 
presenting the media content within a presentation of the texel at the client device (Marino, Fig. 3H, where the media content is applied to replace the texels of the target texture).
Veeravasarapu in view of Slade and Marino are analogous since both of them are dealing with the use of labelled textures in augmented reality. Veeravasarapu in view of Slade provides a way of generating realistic city street images using semantically-labelled textures. Marino provided a way of embedding source digital content into a target in an aesthetically pleasing way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the embedding of content taught by Marino into modified invention of Veeravasarapu in view of Slade such that system 

As per claim 7, claim 1 is incorporated and Veeravasarapu discloses accessing the texture map based on the geolocation coordinates (Veeravasarapu, [0011], “using data from open maps and texture map from the same geographic locations” and Fig. 1, #12 and #14, where open map data and texture map data corresponding to an identified geographical area of interest is accessed and [0036], where the user can identify the geographical region of interest using GPS coordinates or latitude/longitude coordinates).
Veeravasarapu in view of Slade doesn’t disclose but Marino discloses wherein the detecting the client device at the location identified by the geolocation coordinates includes:  receiving image data from the client device, the image data comprising a depiction of an object (Marino, middle of [0137],” (xi) depth information generated from location information captured along with content by cameras with geolocation functionality”);
identifying the object depicted by the image data, the object corresponding with the geolocation coordinates (Marino, middle of [0137],” (xi) depth information generated from location information captured along with content by cameras with geolocation functionality”, where the geolocation information is used to access the depth information associated with the object; this maps to identifying the object).
See claim 1 rejection for reason to combine.

As per claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which are disclosed by Veeravasarapu at [0058]), thus they are rejected on similar grounds.



As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the storage medium comprising instructions, which are disclosed by Veeravasarapu at [0058]), thus they are rejected on similar grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veeravasarapu et al. (US PGPUB 20190377981) in view of Slade et al. (NPL “Automatic semantic and geometric enrichment of CityGML building models using HOG-based template matching”) and in further view of Marino et al. (US PGPUB 20170278289) and in further view of Song et al. (US PGPUB 20200126300).
As per claim 2, claim 1 is incorporated and Veeravasarapu in view of Slade and Marino doesn’t disclose but Song discloses wherein the detecting the client device at the location identified by the geolocation coordinates includes:  detecting the client device within a geofence that encompasses the location identified by the geolocation coordinates (Song, [0080], where, when the client device moves within a threshold distance of the real-world location of the waypoint (which can be a geo-fence), play or display content for the user).
Veeravasarapu in view of Slade and Marino teaches accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label and Song teaches displaying content for the user when the user’s device moves close to a geo-fence.  Veeravasarapu in view of Slade and Marino contains a “base” process of accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label.  Song contains a “comparable” process of displaying content for the user when the user’s device moves close to a geo-fence that has been improved in the same way as the claimed invention.  Song’s known “improvement” could 

As per claim 9, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veeravasarapu et al. (US PGPUB 20190377981) in view of Slade et al. (NPL “Automatic semantic and geometric enrichment of CityGML building models using HOG-based template matching”) and in further view of Marino et al. (US PGPUB 20170278289) and in further view of Alldrin et al. (US PGPUB 20110170768).
As per claim 3, claim 1 is incorporated and Veeravasarapu in view of Slade and Marino doesn’t disclose but Alldrin discloses wherein the semantic label corresponds with a material parameter (Alldrin, [0049], where a “texton is a homogeneous representation for a region of an image that comprises a texture”, and [0061], where a texton is identified for each pixel of an image), and 
wherein the presenting the media content within the presentation of the texel is based on the material parameter (Alldrin, [0049] and [0061], where textons represent the material properties of the texture).
Veeravasarapu in view of Slade and Marino teaches accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label and Alldrin teaches applying material parameters to textons (texture regions of an image).  Veeravasarapu in view of Slade and Marino contains a “base” process of accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label.  Alldrin contains a “comparable” process of applying material parameters to textons (texture regions of an image) that has been improved in the same way as the claimed invention.  Alldrin’s known “improvement” could have been applied in the same way to the “base” process of Veeravasarapu in view of Slade and Marino and the results would have been predictable and resulted in the ability to correctly identify and handle material in images (Alldrin, [0001]). Furthermore, both Veeravasarapu in view of Slade and Marino and Alldrin use and disclose similar system functionality (i.e. image segmentation into textures which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 4, claim 3 is incorporated and Veeravasarapu in view of Slade and Marino doesn’t disclose but Alldrin discloses wherein the material parameter includes one or more of:  a roughness value; a metallic value; a specular value; and a base color value (Alldrin, [0049], where a texton (texture-based representation) can correspond to visual properties such as coarseness or reflectance, mapping to roughness or metallic/specularity).
See claim 3 rejection for reason to combine.



As per claim 11, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 17, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 18, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veeravasarapu et al. (US PGPUB 20190377981) in view of Slade et al. (NPL “Automatic semantic and geometric enrichment of CityGML building models using HOG-based template matching”) and in further view of Marino et al. (US PGPUB 20170278289) and in further view of Kutaragi et al. (US PGPUB 20070043616).
As per claim 5, claim 1 is incorporated and Veeravasarapu in view of Slade and Marino doesn’t disclose but Kutagari discloses wherein the client device is associated with a user profile that comprises user profile data (Kutaragi, [0224], where data in a user’s profile is used to help select advertisements to present to the user), and the retrieving the media content includes:
retrieving the media content based on the user profile data and the semantic label (Kutaragi, [0194], where advertisement data can include texture data; and the header with the ID of the contents maps to semantic label data).


As per claim 12, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 19, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veeravasarapu et al. (US PGPUB 20190377981) in view of Slade et al. (NPL “Automatic semantic and geometric enrichment of CityGML building models using HOG-based template .
As per claim 6, claim 1 is incorporated and Veeravasarapu in view of Slade and Marino doesn’t disclose but Barnett discloses wherein the retrieving the media content includes: retrieving the media content based on temporal data and the semantic label (Barnett, Fig. 7 and [0022], where a schedule is created based on temporal proximity to user’s travel schedule).
Veeravasarapu in view of Slade and Marino teaches accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label and Barnett teaches displaying a user’s travel schedule, with clickable portals represented at a different scale, based on a user’s travel time schedule.  Veeravasarapu in view of Slade and Marino contains a “base” process of accessing a texture map based on a client device’s geolocation and using it to retrieve media content based on the texture’s semantic label.  Barnett contains a “comparable” process of displaying a user’s travel schedule, with clickable portals represented at a different scale, based on a user’s travel time schedule that has been improved in the same way as the claimed invention.  Barnett’s known “improvement” could have been applied in the same way to the “base” process of Veeravasarapu in view of Slade and Marino and the results would have been predictable and resulted in providing the user a display of their vacation schedule timeline automatically (Barnett, [0022]). Furthermore, both Veeravasarapu in view of Slade and Marino and Barnett use and disclose similar system functionality (i.e. display of media content so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 13, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 20, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DIANE M WILLS/Primary Examiner, Art Unit 2619